Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159160(42)(43)
  159201                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re HOUSE OF REPRESENTATIVES                                                                       Megan K. Cavanagh,
  REQUEST FOR ADVISORY OPINION                                                                                          Justices
  REGARDING CONSTITUTIONALITY OF
  2018 PA 368 & 369                                                           SC: 159160

  __________________________________________/

  In re SENATE REQUEST FOR ADVISORY
  OPINION REGARDING CONSTITUTIONALITY
  OF 2018 PA 368 & 369                                                        SC: 159201
  __________________________________________/

          On order of the Chief Justice, the motion of the Legislature to file a reply to the
  briefs filed in opposition to the constitutionality of 2018 PA 368 and 2018 PA 369 and the
  motion of the Legislature to exceed the page limitation for the reply are GRANTED. The
  15-page reply submitted on July 3, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 10, 2019

                                                                               Clerk